Citation Nr: 0013799	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-26 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sesamoiditis of both 
feet.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had verified active duty for training (ADUTRA) 
from March to August 1993 and in July 1994 and unverified 
service in the Reserves through November 1995.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In December 1998, the Board remanded the 
appellant's claim to the RO for further evidentiary 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the appellant has sesamoiditis of both feet related 
to a verified period of ADUTRA.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for sesamoiditis of both feet.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.6, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for sesamoiditis 
of both feet.  The legal question to be answered, initially, 
is whether the appellant has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  To that end, however, in December 1998, the Board 
remanded the appellant's claim to the RO to clarify the dates 
and nature of his military service and enable him to submit 
additional evidence in support of this claim.  The appellant 
did not submit any new evidence and the information received 
from the service department is associated with the claims 
file.  As will be explained below, the Board finds that the 
appellant's claim is not well grounded.

Factual Background

When examined for enlistment into the Marine Reserves in 
December 1992, the appellant denied having foot trouble, his 
feet were normal upon examination and he was found qualified 
for service.  On a report of medical history, apparently 
completed in June 1993, the appellant checked no to having 
foot trouble.  When examined for release from active duty 
(for training) in August 1993, a foot abnormality was not 
described.  On a June 1994 annual certificate of physical 
condition, completed in conjunction with the appellant's 
reserve service, he checked no to having any injury or 
disease within the last year that required hospitalization or 
missed work and indicated that he had not been under a 
physician's care in that time.  That same day, the appellant 
signed a statement that certified that he had no significant 
changes in his physical condition since his last physical 
examination; he was found physically qualified for Annual 
Training Duty.  In July 1994, the appellant signed a 
statement to the effect that he had not suffered any 
disability during that period of active duty and was found 
physically qualified for release from active duty for 
training  

Private medical records dated in November 1994 show that the 
appellant was diagnosed with bilateral foot pain on the 
bottom of the first MTP (metatarsophalangeal) joint and low 
back pain.  

Private medical records dated in December 1994 reflect a 
diagnosis of sesamoiditis and show that the appellant was 
unable to work.  Also in December 1994, he was found 
temporarily unqualified to participate as a drilling Marine 
Corp Reservist.  Light duty was not authorized.  

A January 1995 statement from S. T., D.P.M., a podiatrist, 
reveals that the appellant suffered from sesamoiditis of both 
feet, that was resistant to conservative care.  Dr. T. opined 
that the appellant's foot condition would not improve without 
abstinence from prolonged standing, walking and running.

In a February 1995 treatment record, Dr. T. noted that the 
appellant was seen for follow up of sesamoiditis and advised 
to seek a sitting job.  In March 1995, Dr. T. described the 
appellant's foot disorder as stable.

The appellant was evaluated for retention in the U.S. Marine 
Corps, according to a May 1995 orthopedic consultation report 
from the Naval Hospital in Oakland, California, that 
indicates his foot strength, mobility, stability and 
functional capacity were assessed.  The provisional diagnosis 
was sesamoiditis of both feet.

In a June 1995 statement, Dr. T. said that the appellant 
suffered from sesamoiditis of both feet.  The podiatrist 
commented that the appellant's foot condition improved 
because of conservative treatment, sitting while working and 
abstinence from prolonged standing, walking or running.  Dr. 
T. further commented that the appellant's foot condition 
would worsen with any increase in prolonged standing, walking 
or running, especially jogging with a heavy pack.

An October 1995 service department record indicates that the 
appellant was determined not physically qualified for 
retention in the Marines Corps Reserve due to sesamoiditis of 
both feet.

The appellant underwent VA examination in May 1995 and said 
he was in active service from approximately March to 
September 1993 and in the Marine Reserves until November 
1995.  He experienced sore feet, primarily on the ball of the 
foot and the first metatarsophalangeal joint during extended 
marches and while running during boot camp and complained of 
swollen, tender feet after extended activity while he was in 
the Reserves.  A private podiatrist diagnosed sesamoiditis of 
both feet and recommended limited duty.  The diagnosis was 
corroborated in October 1995 and he received a medical 
discharge from the Marines Reserves.  The appellant currently 
operated a forklift at an automobile factory, rode a bicycle 
for exercise and said prolonged standing, excessive use of 
his feet or running produced pain, swelling and discoloration 
that lasted for a day or two.  He wore tennis shoes for 
comfort.  The VA examiner diagnosed sesamoiditis at the first 
metatarsophalangeal articulation, bilaterally, with minimal 
functional impairment.

At his October 1997 personal hearing at the RO, the appellant 
testified that he wore tennis shoes in the first phase of 
basic training and, in the second phase, participated in long 
distance runs, approximately fifteen miles or more, wearing 
very uncomfortable boots.  Running in the boots worsened his 
foot pain but he thought foot pain in boot camp was normal.  
After boot camp, he participated in marine combat training 
and used padding in his boots but the foot pain continued 
when he ran in a long distance march with a pack.  The 
appellant denied going on sick call because he did not want 
to complain about pain and thought it would go away.  After 
weekend drills he had to soak his feet and elevate them.  The 
appellant denied having foot trouble in high school and while 
working in an automobile factory, prior to entering service.  
He first experienced foot trouble approximately six weeks 
after boot camp when he went on long runs and described a 
weekend reserve drill when he went on a three mile run using 
boots he wore in boot camp.  The next day he had difficulty 
standing due to foot swelling.  In December 1994, he saw a 
private podiatrist who opined that the appellant's foot 
trouble was probably caused by the weight of the backpack and 
boots he wore during drills.  

According to a service department record received in June 
1999, the appellant did not perform any active duty.  The 
record documents that he served on ADUTRA only, from March to 
August 1993 and in July 1994.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.6.  Service 
connection is not legally merited when the disability results 
from a disease process.  See Brooks v. Brown, 5 Vet. App. 
484, 487 (1993) (myocardial infarction suffered while 
appellant was on inactive duty training is the result of a 
disease process and is not an injury for purposes of 
entitlement to service connection).

A veteran means a person who served in the active military, 
naval or air service, which includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).
The appellant has contended that service connection should be 
granted for sesamoiditis of both feet.  Although the evidence 
shows that the appellant currently has sesamoiditis of both 
feet, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his feet were normal on separation from ADUTRA in August 
1993, he denied physical disability in June 1994 and after 
his July 1994 ADUTRA and the first post service evidence of 
record of sesamoiditis of the feet is from November 1994.  In 
short, no medical opinion or other medical evidence relating 
the appellant's sesamoiditis to service or any incident of 
service has been presented.

The appellant is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494 (1992).  See also Harvey 
v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the appellant has sesamoiditis 
of the feet related to service or any incident thereof.  
Thus, this claim may not be considered well grounded.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5107(a); 38 C.F.R. §§ 3.6, 
3.303.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

ORDER

Service connection is denied for sesamoiditis of both feet.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

